195 S.W.3d 547 (2006)
Gail VANDERSCHEL, Plaintiff Ad Litem for Melvin Vanderschel, Appellant,
v.
BARNES-JEWISH ST. PETERS HOSPITAL, INC., Respondent.
No. ED 87060.
Missouri Court of Appeals, Eastern District, Division One.
July 11, 2006.
Edward A. Gilkerson, St. Louis, MO, for appellant.
Steven S. Wasserman, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Gail VanderSchel appeals from a judgment entered by the Circuit Court of St. Charles County dismissing a medical negligence petition she filed as plaintiff ad litem on behalf of her deceased husband, Melvin VanderSchel. In her appeal, Mrs. VanderSchel also contends that the trial court erred when it denied her motion to amend the petition to reflect capacity as a personal representative rather than a plaintiff ad litem.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).